Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 24, 0219 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments and Amendments
The amendment filed on May 31, 2022 has been entered. Claims 1-14 are pending in the application. 
The applicant amends claims 1 and 5 by adding the limitations previously presented in claims 2 and 6, respectively: “wherein the controller is configured to determine the voice output information of the automated driving device, when voices are generated from the car navigation device and the automated driving device at substantially the same time”.  The applicant notes that the prior art of record does not specifically teach “an automated driving device including at least a controller configured to obtain voice output information of a car navigation device installed on the vehicle, and determine voice output information of the automated driving device, based on the obtained voice output information of the car navigation device, where the controller is further configured to determine the voice output information of the automated driving device, when voices are generated from the car navigation device and the automated driving device, when voices are generated from the car navigation device and the automated driving device at substantially the same time, as recited in claims 1 and 5. However, the Examiner respectfully disagrees with this assertion. The mapping can be found under Ricci under paragraphs [0239], [0508], [0521], and [0608]. The “function control module 2104” can be interpreted as the controller configured to obtain voice output information of a car navigation device installed on the vehicle…”. The “received signal information may be sent to the voice control module 2020 through an audio interface 874” and the “vehicle control module 826 may then perform the function based on the verbal communication(s)” can be interpreted as determining the voice output information of the automated driving device, based on the obtained voice output information of the car navigation device. Paragraph [0608] specifies that the “vehicle control module 826 may then perform the function based on the verbal communication(s), in step 3032. Thus, if the voice command is identified, the information is sent to the function control module 2104. The function control module 2104 may perform the function based on the received information, in step 3032)”, which implies that the voices are generated from the car navigation device and the automated driving device at substantially the same time because they both occur in “step 3032”.
The arguments made above with respect to independent claim 1 also applies to independent claim 5 as well as to the dependent claims.
Hence, the applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Ricci (U.S. Publication No. 201403098789).
Regarding claim 1, Ricci discloses an automated driving device adapted to be installed on a vehicle, the automated driving device comprising a controller configured to obtain voice output information of a car navigation device installed on the vehicle, and determine voice output information of the automated driving device, based on the obtained voice output information of the car navigation device ([0239] - The vehicle control system 204 may communicate with a device or user interface 212, 248. The user interface 212, 248 may be operable to receive user input either through touch input, on one or more user interface buttons, via Voice command, via one or more image sensors, or through a graphical user interface that may include a gesture capture region [0521] - The function control module 2104 can provide or communicate with the navigation module 2132 to change how the navigation subsystem 396 functions. [0608] - The vehicle control module 826 may then perform the function based on the verbal communication(s), in step 3032. Thus, if the voice command is identified, the information is sent to the function control module 2104. The function control module 2104 may perform the function based on the received information, in step 3032),
wherein the controller is configured to determine the voice output information of the automated driving device, when voices are generated from the car navigation device and the automated driving device at substantially the same time ([0508] - The received signal information may be sent to the voice control module 2020 through an audio interface 874. [0521] - The function control module 2104 can provide or communicate with the navigation module 2132 to change how the navigation subsystem 396 functions. [0608] - The vehicle control module 826 may then perform the function based on the verbal communication(s), in step 3032. Thus, if the voice command is identified, the information is sent to the function control module 2104. The function control module 2104 may perform the function based on the received information, in step 3032).
Regarding claim 3, Ricci discloses the automated driving device according to claim 1, wherein:
the voice output information includes a form of expression of speech language ([0361] - As can be appreciated, the coding/decoding, the analysis of audio input/output, and/or other operations associated with the match engine 812 and speech synthesis module 820);
and the controller is configured to set the form of expression included in the voice output information of the automated driving device, to the form of expression that is different from the form of expression included in the obtained voice output information of the car navigation device ([0522] - The function control module 2104 may also communicate with the device module 2136 to change the interaction parameters by communicating with the device interaction module 818. In this way, the function control module 2104 may change how a device may be accessed or operated within a vehicle).
Regarding claim 4, Ricci discloses the automated driving device according to claim 1, wherein:
the voice output information includes a gender of voice ([0507] - A user customization module 2016 can change the way in which gestures may be received by the vehicle control system 204. [0614] - As an example, the user customization module 2172 may determine the users age, gender…);
and the controller is configured to set the gender of voice included in the voice output information of the automated driving device, to the gender of voice that is different from the gender of voice included in the obtained voice output information of the car navigation device ([0507] - A user customization module 2016 can change the way in which gestures may be received by the vehicle control system 204. [0614] - As an example, the user customization module 2172 may determine the users age, gender…).
Regarding claim 5, Ricci discloses a car navigation device adapted to be installed on a vehicle, the car navigation TSN201807866US00  18device comprising a controller configured to obtain voice output information of an automated driving device installed on the vehicle, and determine voice output information of the car navigation device, based on the obtained voice output information of the automated driving device ([0239] - The vehicle control system 204 may communicate with a device or user interface 212, 248. The user interface 212, 248 may be operable to receive user input either through touch input, on one or more user interface buttons, via Voice command, via one or more image sensors, or through a graphical user interface that may include a gesture capture region [0521] - The function control module 2104 can provide or communicate with the navigation module 2132 to change how the navigation subsystem 396 functions. [0608] - The vehicle control module 826 may then perform the function based on the verbal communication(s), in step 3032. Thus, if the voice command is identified, the information is sent to the function control module 2104. The function control module 2104 may perform the function based on the received information, in step 3032),
wherein the controller is configured to determine the voice output information of the car navigation device, when voices are generated from the automated driving device and the car navigation device at substantially the same time ([0508] - The received signal information may be sent to the voice control module 2020 through an audio interface 874. [0521] - The function control module 2104 can provide or communicate with the navigation module 2132 to change how the navigation subsystem 396 functions. [0608] - The vehicle control module 826 may then perform the function based on the verbal communication(s), in step 3032. Thus, if the voice command is identified, the information is sent to the function control module 2104. The function control module 2104 may perform the function based on the received information, in step 3032).
Regarding claim 7, Ricci discloses the car navigation device according to claim 5, wherein:
the voice output information includes a form of expression of speech language ([0361] - As can be appreciated, the coding/decoding, the analysis of audio input/output, and/or other operations associated with the match engine 812 and speech synthesis module 820);
and the controller is configured to set the form of expression included in the voice output information of the automated driving device, to the form of expression that is different from the form of expression included in the obtained voice output information of the car navigation device ([0522] - The function control module 2104 may also communicate with the device module 2136 to change the interaction parameters by communicating with the device interaction module 818. In this way, the function control module 2104 may change how a device may be accessed or operated within a vehicle).
Regarding claim 8, Ricci discloses the car navigation device according to claim 5, wherein:
the voice output information includes a gender of voice ([0507] - A user customization module 2016 can change the way in which gestures may be received by the vehicle control system 204. [0614] - As an example, the user customization module 2172 may determine the users age, gender…);
and the controller is configured to set the gender of voice included in the voice output information of the automated driving device, to the gender of voice that is different from the gender of voice included in the obtained voice output information of the car navigation device ([0507] - A user customization module 2016 can change the way in which gestures may be received by the vehicle control system 204. [0614] - As an example, the user customization module 2172 may determine the users age, gender…).
Regarding claim 9, Ricci discloses a driving assistance system comprising: an automated driving device adapted to be installed on a vehicle ([0239] - The vehicle control system 204 may communicate with a device or user interface 212, 248);
 a car navigation device adapted to be installed on the vehicle ([0521] - navigation module 2132);
and a control device that controls the automated driving device and the car TSN201807866US00   19navigation device, the control device including a controller configured to obtain voice output information of the automated driving device and voice output information of the car navigation device, and determine the voice output information of at least one of the automated driving device and the car navigation device, based on the obtained voice output information of the automated driving device and the obtained voice output information of the car navigation device ([0521] - The function control module 2104 can provide or communicate with the navigation module 2132 to change how the navigation subsystem 396 functions. [0608] - The vehicle control module 826 may then perform the function based on the verbal communication(s), in step 3032. Thus, if the voice command is identified, the information is sent to the function control module 2104. The function control module 2104 may perform the function based on the received information, in step 3032).
Regarding claim 10, Ricci discloses the driving assistance system according to claim 9, wherein the controller is configured to determine the voice output information of at least one of the automated driving device and the car navigation device, when voices are generated from the automated driving device and the car navigation device at substantially the same time ([0508] - The received signal information may be sent to the voice control module 2020 through an audio interface 874. [0521] - The function control module 2104 can provide or communicate with the navigation module 2132 to change how the navigation subsystem 396 functions. [0608] - The vehicle control module 826 may then perform the function based on the verbal communication(s), in step 3032. Thus, if the voice command is identified, the information is sent to the function control module 2104. The function control module 2104 may perform the function based on the received information, in step 3032).
Regarding claim 11, Ricci discloses the driving assistance system according to claim 9, wherein:
the voice output information includes a form of expression of speech language ([0361] - As can be appreciated, the coding/decoding, the analysis of audio input/output, and/or other operations associated with the match engine 812 and speech synthesis module 820);
and the controller is configured to set the form of expression included in the voice output information of the automated driving device, to the form of expression that is different from the form of expression included in the obtained voice output information of the car navigation device ([0522] - The function control module 2104 may also communicate with the device module 2136 to change the interaction parameters by communicating with the device interaction module 818. In this way, the function control module 2104 may change how a device may be accessed or operated within a vehicle).
Regarding claim 12, Ricci discloses the driving assistance system according to claim 9, wherein: 
the voice output information includes a gender of voice ([0507] - A user customization module 2016 can change the way in which gestures may be received by the vehicle control system 204. [0614] - As an example, the user customization module 2172 may determine the users age, gender…);
and the controller is configured to set the gender of voice included in the voice output information of the automated driving device, to the gender of voice that is different from the gender of voice included in the obtained voice output information of the car navigation device ([0507] - A user customization module 2016 can change the way in which gestures may be received by the vehicle control system 204. [0614] - As an example, the user customization module 2172 may determine the users age, gender…).
Regarding claim 13, Ricci discloses the automated driving device, wherein, when the voices are generated at substantially the same time, the controller is configured to determine the voice output information of the automated driving device, so that the voice output information of the car navigation device and the voice output information of the automated driving device differ from each other ([0239] - The vehicle control system 204 may communicate with a device or user interface 212, 248. The user interface 212, 248 may be operable to receive user input either through touch input, on one or more user interface buttons, via Voice command, via one or more image sensors, or through a graphical user interface that may include a gesture capture region [0508] - The received signal information may be sent to the voice control module 2020 through an audio interface 874. [0521] - The function control module 2104 can provide or communicate with the navigation module 2132 to change how the navigation subsystem 396 functions. [0521] - The function control module 2104 can provide or communicate with the navigation module 2132 to change how the navigation subsystem 396 functions. [0608] - The vehicle control module 826 may then perform the function based on the verbal communication(s), in step 3032. Thus, if the voice command is identified, the information is sent to the function control module 2104. The function control module 2104 may perform the function based on the received information, in step 3032),
Regarding claim 14, Ricci discloses the automated driving device, wherein, when the voices are generated at substantially the same time and when both pieces of the voice output information are already different from each other, the controller is configured to allow voice to be generated based on existing voice output information as it is, without determining the voice output information of the automated driving device ([0239] - The vehicle control system 204 may communicate with a device or user interface 212, 248. The user interface 212, 248 may be operable to receive user input either through touch input, on one or more user interface buttons, via Voice command, via one or more image sensors, or through a graphical user interface that may include a gesture capture region [0508] - The received signal information may be sent to the voice control module 2020 through an audio interface 874. [0521] - The function control module 2104 can provide or communicate with the navigation module 2132 to change how the navigation subsystem 396 functions. [0521] - The function control module 2104 can provide or communicate with the navigation module 2132 to change how the navigation subsystem 396 functions. [0608] - The vehicle control module 826 may then perform the function based on the verbal communication(s), in step 3032. Thus, if the voice command is identified, the information is sent to the function control module 2104. The function control module 2104 may perform the function based on the received information, in step 3032).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gustafson (U.S. Publication No. 20180108353) teaches a personality-based chatbot and methods including non-text input. Okudo (U.S. Patent No. 6157342) teaches a navigation device. Penilla (U.S. Publication No. 20160104486) teaches methods and systems for communicating content to connected vehicle users based detected tone/mood in voice input. Rathod (U.S. Publication 20180350144) teaches generating, recording, simulating, displaying, and sharing user related real world activities, actions, events, participations, transactions, status, experience, expressions, scenes, sharing, interactions with entities and associated plurality types of data in virtual world. Sugihara (U.S. Publication No. 20200152203) teaches an agent device, agent presentation method, and storage medium. Toba (U.S. Publication No. 20190265420) teaches an optical connector, optical cable, and electronic device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN DANIEL KIM whose telephone number is (571) 272-1405.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ETHAN DANIEL KIM/
Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658